        Case 1:20-cv-03107-KLM Document 11-7 Filed 11/19/20 USDC Colorado Page 1 of 1


AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                       for the
                                                           District
                                                     __________     of Colorado
                                                                District of __________

   Jennifer Ann Smith, a citizen and taxpayer of the                     )
    State of Colorado, Liggett Group LLC, Vector
  Tobacco Inc., and Xcaliber International Ltd., LLC,                    )
                                                                         )
                                                                         )
                            Plaintiff(s)                                 )
                                                                         )
                                 v.                                              Civil Action No. 1:20-cv-03107
                                                                         )
  State of Colorado, by and through Jared S. Polis, in his official
 capacity as Governor of Colorado, Philip J. Weiser, in his official     )
 capacity as Attorney General of Colorado, and Heidi Humphreys,
    in her official capacity as Interim Executive Director of the        )
                  Colorado Department of Revenue                         )
                                                                         )
                           Defendant(s)                                  )

                                                     SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
                                           Heidi Humphreys, in her official capacity as
                                           Interim Executive Director of the Colorado Department of Revenue
                                           c/o Office of the Attorney General
                                           Colorado Department of Law
                                           Ralph L. Carr Judicial Building
                                           1300 Broadway, 10th Floor
                                           Denver, CO 80203

          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                           Leonard A. Feiwus
                                           Kasowitz Benson Torres LLP
                                           1633 Broadway
                                           New York, New York 10019



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                    CLERK OF COURT


Date:
                                                                                              Signature of Clerk or Deputy Clerk
